Via EDGAR, U.S. Mail and Facsimile to 202.772.9368 June 11, 2010 Mr. H. Roger Schwall Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E.; Mail Stop 4561 Washington, DC20549 Re:St. Mary Land & Exploration Company Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 24, 2010 File No. 1-31539 Dear Mr. Schwall: On behalf of SM Energy Company, which as reported in a Current Report on Form 8-K filed June 2, 2010 is the new name of the above-referenced registrant (the “Company”), submitted below are the Company’s responses to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in your letter dated May 28, 2010, regarding the above-referenced filing.For your convenience, we have reproduced the comments below in bold text and incorporated our responses in normal text below each comment. Form 10-K General 1. Please ensure that you check all of the appropriate boxes on the cover page of your periodic reports. Response: We note that a box on the cover page of our 2009 Form 10-K to indicate by check mark whether we had submitted electronically and posted on our corporate Web site every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that we were required to submit and post such files), was left unchecked pursuant to the guidance in Question 105.04 of the Compliance and Disclosure Interpretations by the Division of Corporation Finance for Exchange Act Forms, which indicates that a company should not start checking those boxes until it is required to submit those files.We will become subject to the requirement to submit and post Interactive Data Files beginning with our Quarterly Report on Form 10-Q for the quarterly period ending June 30, 2010, and will check the appropriate box on the cover page of that Form 10-Q and subsequent periodic reports. We note that the box on the cover page of our 2009 Form 10-K to indicate by check mark if disclosure of delinquent Section 16 filers pursuant to Item 405 of Regulation S-K is not contained therein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy statement incorporated by reference in Part III of the Form 10-K, was not checked, and that our definitive proxy statement filed on April 12, 2010 and incorporated by reference in Part III of our 2009 Form 10-K did not contain disclosure of delinquent Section 16 filers, since during the applicable reporting period all of our Section 16 filers filed all required Section 16 reports on a timely basis.We will ensure that, if appropriate, this box is checked on the cover page of our future Form 10-K reports. Major customers, page 16 2. We note that sales to Teppco Crude Oil LLC individually accounted for 12 percent of your total oil and gas production revenue.Please file any material contracts with Teppco Crude Oil LLC as exhibits. Response: All sales to Teppco Crude Oil LLC during 2009 were standard production sales made in the ordinary course of business.Our standard form oil and gas sales contracts with Teppco are substantively the same as those used for sales to other oil and gas purchasers, and contain no firm commitment volumes or any other terms or provisions that would cause them to be considered material definitive agreements not made in the ordinary course of our business.Accordingly, we do not believe that any contracts with Teppco Crude Oil LLC need to be filed as exhibits. Oil and gas production revenue, page 62 3. Please provide a more detailed discussion of your oil and gas production revenue, similar to the disclosure provided in your 10-Q for the quarter ended March 31, 2010.In addition, identify the percentages by which oil and gas revenue decreased during the period and the components that contributed to the change in revenue. Response: In future filingswe will include a table of average realized oil, gas and equivalent prices similar to the table on page 35 of our Form 10-Q for the quarter ended March 31, 2010 (the "Form 10-Q").We will also add, to the table that appeared on page 59 of our 2009 Form 10-K, disclosures of the production revenue percentage changes between periods separately for oil and natural gas, rather than only showing the percentage change for MCFE equivalents.Examples of the table and the additional disclosures are as follows: The following table summarizes the average realized prices we received in the period ended XXX, before the effects of hedging.Prices for oil and gas increased between the two periods. For the Period Ended XXX, 20XX 20XX Realized oil price ($/Bbl) $
